Dtbell, J.
(dissenting)
I dissent.
Neither the plaintiff nor the defendant was at fault. No estoppel operates against either. The attorney of the plaintiff had neither implied authority from his professional relationship nor actual authority by his contract to settle her cause of action. A settlement made without the authority of the plaintiff, and procured from the defendant by a forged release purporting to be executed by the plain*130tiff, without which the settlement would not have been made, is not a bar and may be disregarded. See Hamberger v. White, 54 Okl. 736, 154 Pac. 576; Miller v. Lane, 13 Ill. App. 648; Riley v. Boston, Elevated Ry. Co. 195 Mass. 318, 81 N. E. 197; Jones v. Inness, 32 Kan. 177, 4 Pac. 95; Gibson v. Nelson, 111 Minn. 183, 126 N. W. 731, 31 L. R. A. (N. S.) 523, 137 Am. St. 549, Matteson v. Blaisdell, 148 Minn. 352, 182 N. W. 442; Ambrose v. McDonald, 53 Cal. 28; Heifer v. Spunner, 147 Ill. App. 448; Dorman v. Arkin, 120 N. Y. Supp. 757; Danziger v. Pittsfield Shoe Co. 204 Ill. 145, 68 N. E. 534. These cases either hold or fairly illustrate the propositions stated.
The attorney made the settlement, successfully imposing upon the defendant, through the device of a forgery. The loss should fall upon the defendant, whom he induced to act upon the release as genuine, instead of upon the plaintiff, equally innocent, the only reason assigned for placing it upon her being that the forger was her attorney. The principle that when one of two innocent persons must suffer from the act of a third person the one who made the act of the wrongdoer possible must bear the loss is without application. If it were so the one whose agent of limited authority forges a settlement or other paper must always suffer.